PROVO STY, J.
This is a rule taken on the register of mortgages and on the present tutor of the minors BeguS, .by the universal legatee of the former tutor of the minors, now deceased, to show cause why the mortgage of the minors on the property of the deceased should not be canceled. The rule is taken by motion, as part of the proceedings in the matter of the succession of BeguS, in which proceedings the several tutors were appointed. The allegation is that the mover in rule has made with the tutor of the minors a settlement of all claims of the minors against the dead tutor, and has received from him final acquittance and discharge, with the approval of the under-tutor, and is therefore entitled to have the inscription of the minor’s mortgage against the property of the dead tutor canceled. The tutor thus settled with was not the defendant in rule, present tutor of the minors, but his predecessor in the tutorship.
Defendant excepted that the motion showed no cause of action, and this exception having been sustained, the plaintiff in rule took the present appeal. The appellee moves to dismiss the appeal, on the ground that the transcript does not contain a copy of all the proceedings had below. By this the appellee means all the proceedings in the matter of the succession of BeguS.
The sole question on this appeal is as to whether the motion showed, or not, a cause of action. For the determination of this question, the motion itself, and the exception of no cause of action, and the judgment sustaining the exception, was all that was necessary to be brought up; and this the transcript contains. We fail to see, and it is not suggested, what else would be necessary. Of course, it is worse than idle for counsel to say that for the determination of this question all the proceedings in the succession are necessary.
Motion to dismiss overruled.